DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on 1/14/2021, Claims 1, 2, 6, 8, 9, 11-14, 17 and 19 have been amended. New claims 20-22 have been added. Claims 3 and 15 have been canceled. Therefore, claims 1, 2, 4-14, and 16-22 are pending in this office action, of which claims 1, 13 and 20 are independent claims.

Title 
Applicant’s remark, see page 8, filed on 1/14/2021 with respect to the updated title and specification filed on 1/14/2021 have been fully considered. 

Response to Arguments
Applicant’s arguments, see page 8, filed 1/14/2021, with respect to the rejection of claims 1, 2, 6, 9, and 12 under 35 USC 112b have been considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s arguments, see pages 9-13, filed 1/14/2021, with respect to the rejection of claims 1-19 under 35 USC 101 have been considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s arguments, see pages 13-18, filed 1/14/2021, with respect to the rejection(s) of claims 1-19 under 35 USC 102 and 103 have been fully considered but are not persuasive.  

Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
a.	Patacchini clearly discloses that its method is based on molar fraction, not volume, measurements of components, such as the volume of surfactant and water recited in each of the independent claims of this application (page 15). 
	In response to applicant's argument a:  The argument is that fractions based on volume measurements are completely different from fractions based on molar measurements.
	Examiner respectfully disagree. Patacchini also teaches in para 0128, 0182-0192, determine volumetric compositions/fractions of the phases, and a second sub-step to determine the normalized volumes of the phases (oil phase, water phase and microemulsion 
b.	Patacchini factors in the oil phase in its calculations. In fact, if there is no oil measurement in the cell, the Patacchini method ends its process without performing any simulation. (page 16).
	In response to applicant's argument b:   Patacchini teaches in para 0094, the water phase and the oil phase are usually not miscible. However, when the concentration of a surfactant component inside the water phase goes above a Critical Micelle Concentration (CMC), the water and oil phases become at least partially mutually soluble in a proportion. See also para 0217 that the reservoir equations also comprise thermodynamic equations (constraints) corresponding to the equilibrium of each component of the fluid across all phases where said component exists. The structure of said constraints depends on whether we allow hydrocarbons to exist in the water phase or water component to exist in the oil phase, or not. If not, this corresponds to a first case yielding what we call a non-complex run (FIG. 4). If yes, this corresponds to a second case yielding what we call a complex run (FIG. 5). Both cases are discussed below, and a table representing the component-phase repartition can be found on FIGS. 4 and 5. 
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-14, and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patacchini et al., US 20150073762 A1 (hereinafter “Patacchini”).

As to claim 1,
Patacchini teaches a method for optimizing a chemical enhanced oil recovery process for subsurface reservoir(Patacchini, para 0002 teaches a method for simulating fluid flows in a petroleum reservoir. See also para 0095 teaches the dynamic microemulsion phase behaviour is analyzed in the simulation of surfactant flooding to obtain accurate simulation results), the method comprising: 
receiving a geological model of a subsurface reservoir (Patacchini, para 0096-0097 teaches the method for simulating a petroleum reservoir comprises providing a reservoir model (i.e., geological model)), the geological model defining a grid having a plurality of cells (Patacchini, para 0093 teaches the reservoir model also defines the subterranean volume that is divided into a grid or a mesh comprising a plurality of cells.  Also see para 101); 
determining a surfactant concentration for each cell (Patacchini, para 0100-101 teaches the results may comprise at least the pressure, phase saturations and concentration of each component in each phase, for each cell of the model.  See also paras 114-117 and 0234) based on a volume of surfactant and a volume of water within the cell and independently from a volume of oil within the cell (Patacchini, para 0156-0159 teaches defining the surfactant concentration as surfactant concentration inside the water phase. See also para 0182 a first sub-step to determine volumetric compositions of the phases (oil phase, water phase and microemulsion phase, as para 0189 teaches for the case of Windsor II- the normalized volumetric composition of the micro-emulsion phase is determined based on the volume of the water phase and the surfactant phase without considering the oil phase. See para 0182-0183, determine volumetric compositions of the phases. Para 0217 also discloses water phase and oil phase were independently cosidered); 
based on the determined surfactant concentration (Para 0234, only a surfactant concentration equeal to the CMC is allowed in the water phase), selecting operational parameters for the surfactant concentration for directing a fluid flow simulation (Patacchini, para 0088, The surfactant flooding procedure can be predetermined and optimized numerically by computer simulation before being applied to the real reservoir so as to use less surfactant and components and/or to extract more hydrocarbons from the reservoir. See also para 0095, 0101, 0276); 
(Patacchini, para 0083-0086, the production typically comprises at least three successive production periods. See also 0101-0109, different scenarios has been simulated based on solving step converged or not converged); 
based on the simulation of fluids flowing within the subsurface reservoir (Patacchini, para 0134 teaches simulation of fluid flows in a petroleum reservoir can be performed before and after the start of chemical injection (injection of surfactant component)), predicting production rates of flow of the fluids for the plurality of the scenarios (Patacchini, para 0083-0086, during a first production period recover approx. only 10%, second production period recovers approx. 30-40% and the third production period improving the mobility of hydrocarbons inside the reservoir); and 
optimizing a chemical enhanced recovery process for the subsurface reservoir, including displaying production rates over time, based on the predicted production rates of flow of the fluids (Patacchini, para 0099-0100, the simulation result may be displayed on screen and the result comprises at least the pressure, phase saturations and concentration of each component in each phase, for each cell of the model, at each time-step. The results may also comprise global information on the model, such as the percentage of hydrocarbon components recovered, the quantity of injected water, or any information that can be calculated via the output data from the simulation. See also 0108-0109, simulation method continue to a looping step using the updated reservoir variables).

As to claims 2 and 14,
Patacchini teaches the surfactant concentration for each cell is determined as a function of the volume of surfactant and the volume of water within the cell (Patacchini, para 0155-0162 teaches a second sub-step of the lumping step is to lump the water phase, the micelle concentration in the water phase is defined by Ws/Ww, where Ws is the surfactant component concentration and Ww is the water component concentration inside the water phase. According to para 0227-0234 the water phase and the microemulsion phase are present during non-complex run without the oil component. Patacchini, para 0157-0158 teaches Ws (i.e., volume of surfactant) is the surfactant component concentration and Ww(i.e., volume of water) is the water component concentration inside the water phase. Para 0094 teaches this concentration is compared to a critical micelle concentration to evaluate whether the cell contains a microemulsion).

As to claim 4,
Patacchini teaches comparing the surfactant concentration for each cell with a predetermined threshold value to determine whether each cell contains a microemulsion (Patacchini, para 0160-0162 teaches this concentration is compared to a critical micelle concentration to evaluate whether the cell contains a microemulsion. Para 0094 teaches the concentration of a surfactant component inside the water phase goes above (i.e., threshold) a Critical Micelle Concentration (CMC), the water and oil phases become at least partially mutually soluble in a proportion that can be determined at least by the water salinity Cs).  
As to claim 5,
Patacchini teaches the predetermined threshold value comprises a critical micelle concentration determined based on laboratory experiments (Patacchini, para 0088 teaches the surfactant flooding procedure can be predetermined and optimized numerically by computer simulation before being applied to the real reservoir so as to use less surfactant and components and/or to extract more hydrocarbons from the reservoir. See para 0159 the micelle concentration is defined by C.sub.M=w.sub.s, which gives in practice good results as the water component is dominant inside the water phase).  
As to claim 6,
Patacchini teaches further comprising selecting operational parameters for salinity concentration for directing the fluid flow simulation (Patacchini, para 0095, Accounting for the dynamic microemulsion phase behaviour is therefore very important in the simulation of surfactant flooding to obtain accurate simulation results, in order to optimize the process of surfactant flooding (at least the injected quantities of water and surfactant over time, the injection salinity and the injection rate as well as timing).  
As to claim 7,
Patacchini teaches the simulated fluids flowing in the subsurface reservoir comprises one or more of water, brine, surfactant, oil, co-surfactants, alkali, cosolvents, and polymer(Patacchini, para 0013 teaches the fluids comprise water, brine, surfactant, oil, polymer, etc.).  

As to claim 8,
Patacchini teaches selecting operational parameters is performed by applying a machine learning algorithm. (Patacchini, para 0029 and 0276, The reservoir variables can be treated all implicitly. If desired, they may be also be treated adaptive-implicitly (i.e., machine learning algorithm), that is to say only part of the variables (in practice the pressure, or the pressure and saturations) are treated implicitly, and the rest of the variables are treated explicitly).  

As to claim 9,
Patacchini teaches optimizing the chemical enhanced recovery process in the subterranean reservoir based on results from the simulation of fluids flowing within the subsurface reservoir using the critical micelle concentration (Patacchini, para 0088 teaches the surfactant flooding procedure optimized numerically by computer simulation before being applied to the real reservoir so as to use less surfactant and components and/or to extract more hydrocarbons from the reservoir. Para 0094-0095 teaches the concentration of a surfactant component is compared with a critical Micelle concentration (CMC). And the dynamic microemulsion phase behavior is very important in the simulation of surfactant flooding to obtain accurate simulation results, in order to optimize the process of surfactant flooding).
As to claims 10 and 16,
Patacchini teaches determining the surfactant concentration for each cell is based only on a volume of surfactant and a volume of water within the cell (Patacchini, para 0234 teaches only a surfactant concentration equal to the CMC is allowed in the water phase, i.e. Cm-CMC=0, where Cm is the micelle concentration in the water phase).  

As to claims 11 and 17,
Patacchini teaches simulating fluids flowing in the subsurface reservoir comprises generating a visual representation of the plurality of cells(Patacchini, para 0099-0100 the results from the simulation are displayed on a screen and the results may comprise at least the pressure, phase saturations and concentration of each component in each phase, for each cell of the model, at each time-step), the visual representation eliminating one or more simulation artifacts that represent unphysical solutions occurring during simulation of the chemical enhanced oil recovery process (Patacchini, para 0095 teaches to obtain accurate simulation results, optimize the process of surfactant flooding)  and the visual representation includes at least one of: a location of at least one injection wellbore, a location of at least one production wellbore, a composition of an injection fluid to be injected into at least one injection wellbore, and an injection rate of at least one injection wellbore(Patacchini, para 0095 teaches the simulation of surfactant flooding to obtain accurate simulation results, and results includes at least the injected quantities of water and surfactant over time, the injection salinity and the injection rate as well as timing).  
As to claims 12 and 18,
Patacchini teaches in response to the simulated fluid flow, adjusting one or more oil recovery parameters used in performing the chemical enhanced oil recovery process (Paracchini, para 0108-0109, the simulation method continues to an updating step 209 wherein the updated reservoir variables are stored and ready for use for a new time step (next time step), and the simulation method returns to the step of beginning a new time step 202; [0109] in case the solving step 206 has not converged, the simulation method continues to a looping step 208 wherein the updated reservoir variables are kept as an improved initial guess, and the simulation method returns to the step 204 of performing a new iteration to solve the reservoir model).  

As to claim 13,
In addition to claim 1, Patacchini teaches a system for simulating a microemulsion system in a chemical enhanced oil recovery process, comprising: a memory communicatively connected to a processing unit, the memory storing instructions which, when executed by the processing unit, cause the system to simulate a 34Attorney Docket No. 70205.0612USU1 T-10740 microemulsion system in a chemical enhanced oil recovery process (Patacchini, para 0064 teaches the method is executed on a program run by a computer). 

As to claim 19,
Patacchini teaches the system comprises a plurality of computing systems communicatively connected to a control system for controlling the chemical enhanced oil recovery process, and wherein outputting from the system the one or more adjusted oil recovery parameters comprises automatically transmitting the one or more adjusted oil recovery parameters to the control system (Patacchini, para 0064, 0065, 0276 teaches the method executed by computer and the reservoir variables can be treated all implicitly, if desired, they may be treated adaptive-implicitly).

As to claim 20,
In addition to claim 1, Patacchini teaches a non-transitory computer-readable storage medium including computer-readable instructions, which when executed by a processor is operative to perform the recited functions (Patacchini, para 0065 and 0099). 

As to claims 21 and 22,

Patacchini teaches generating a user interface displaying the fluid flow simulations and the production rates over time (Patacchini, para 0099-0100, the simulation result is displayed on a screen and result may comprises global information on the model, such as the percentage of hydrocarbon components recovery (i.e., production rate) and any information that can calculated via the output data from the simulation etc.).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Rich (US 6460622 B1) discloses an apparatus and system control for the removal of fluids and gas from a well comprising winch means for removing the oil, a temporary storage tank, a bailer tube, first, second and third bailer tube guide pipes axially aligned to each other, means for exhausting and recovering a natural gas, the bailer tube being capable of being lowered into and elevated from the well casing through the temporary storage tank such that captured oil can be discharged into the temporary storage tank, sensors for monitoring operational parameters including the depth of oil and depth of a top level of water in the well casing, and a programmable logic controller means for providing system control so that only oil is removed from the well casing by using a logging sequence and a balanced oil production operational sequence.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




4/12/2021

/NARGIS SULTANA/Examiner, Art Unit 2164             

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164